ORDER
PER CURIAM.
In this action for dissolution of marriage the issue of child custody was certified to the Juvenile Division of the Circuit Court of St. Louis County pursuant to § 211.051 RSMo.1986. Custody of the two minor children was awarded to wife subject to supervision of the Missouri Division of Family Services and to the continuing jurisdiction of the Juvenile Division of the Circuit Court. Husband and paternal grandparents were granted designated periods of temporary custody. Husband filed a Notice of Appeal from this order.
Subsequently, the marriage was dissolved by a different division of the Circuit Court of St. Louis County and marital property was apportioned. Husband filed a Notice of Appeal from this order. The appeals have been consolidated.
Pursuant to Rule 84.16(b) we affirm both orders and find the judgment in these court-tried matters supported by substari-tial evidence and not against the weight of the evidence. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only setting forth the reasons for our order.